Name: Commission Regulation (EC) No 2750/95 of 29 November 1995 amending Regulation (EC) No 2305/95 establishing detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part, and Latvia and Lithuania, of the other part
 Type: Regulation
 Subject Matter: Europe;  animal product;  tariff policy;  international trade
 Date Published: nan

 Avis juridique important|31995R2750Commission Regulation (EC) No 2750/95 of 29 November 1995 amending Regulation (EC) No 2305/95 establishing detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part, and Latvia and Lithuania, of the other part Official Journal L 287 , 30/11/1995 P. 0019 - 0021COMMISSION REGULATION (EC) No 2750/95 of 29 November 1995 amending Regulation (EC) No 2305/95 establishing detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part, and Latvia and Lithuania, of the other partTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1275/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part (1), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (2), as last amended by Regulation (EC) No 3290/94 (3), and in particular Article 22 thereof, Whereas the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and Estonia, of the other part (4), were signed on 18 July 1994; whereas, for administrative reasons, the quota for Estonia could not be incorporated into Commission Regulation (EC) No 2305/95 of 29 September 1995 establishing detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part, and Latvia and Lithuania, of the other part (5); whereas, therefore, detailed rules for the application of the arrangements for imports of certain pigmeat products from Estonia should be laid down; Whereas the Agreement on free trade provided for a reduction of 60 % in the duties set by the Common Customs Tariff for the import of products based on the meat of domestic swine, within certain quantitative limits; whereas, to ensure that imports are on a regular basis, those quantities should be staggered over different periods of the year; whereas to enable operators to benefit from the quantities set for Estonia in 1995, all the quantities should be made available in December 1995; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2305/95 is hereby amended as follows: 1. The title is replaced by the following: 'establishing detailed rules for the application in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part`. 2. The first subparagraph of Article 1 is replaced by the following: 'All imports into the Community under the arrangements provided for in Article 14 (2) and (3) of the Agreements on free trade between the Community, of the one part, and Latvia and Lithuania, of the other part, or in Article 13 (2) and (3) of the Agreement on free trade between the Community, of the one part, and Estonia, of the other part, of products falling within groups 18, 19, 20, 21 and 22 provided for in Annex I to this Regulation shall be subject to the presentation of an import licence.` 3. Article 2 is replaced by the following: 'Article 2 The quantities referred to in Article 1 shall be staggered for each period referred to in Annex I as follows: - 25 % in the period 1 January to 31 March, - 25 % in the period 1 April to 30 June, - 25 % in the period 1 July to 30 September, - 25 % in the period 1 October to 31 December. However, for 1995, quantities shall be staggered as follows: - 100 % in the period 1 October to 31 December in the case of Latvia and Lithuania and - 100 % in the period 1 December to 31 December in the case of Estonia.` 4. Article 4 (1) is replaced by the following: '1. Licence applications shall be submitted only during the first ten days of each of the periods specified in Article 2. However, for the period 1 October to 31 December 1995, licence applications shall be lodged only during the first ten days of October in the case of Latvia and Lithuania and only during the first ten days of December in the case of Estonia.` 5. Annex I to this Regulation is added as point C in the Annex I to Regulation (EC) No 2305/95 and Annex II to this Regulation replaces Annex II to Regulation (EC) No 2305/95. Article 2 This Regulation shall enter into force on 1 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I 'C. PRODUCTS ORIGINATING IN ESTONIA Reduction of 60 % in the customs duty fixed in the Common Customs Tariff >TABLE> ANNEX II 'ANNEX II Application of Regulation (EC) No 2305/95 BALTIC STATES >START OF GRAPHIC>COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3 - Pigmeat sector Application for import licence at reduced CCT customs duty Date: Period: Member State: Consignor: Contact: Telephone No: Telefax No: To: DG VI/D/3 - fax: (32 2) 296 62 79 or 296 12 27 Group No Quantity applied for 18 19 20 21 22` >END OF GRAPHIC>